Opinion filed September 11, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-20-00196-CR
                                  __________

                       ALFRED LEE RICE, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR41089


                     MEMORANDUM OPINION
      Alfred Lee Rice has filed a pro se notice of appeal from the trial court’s denial
of Rice’s motion for a copy of the reporter’s record at no charge to Rice. Rice desired
to review the reporter’s record to investigate potential claims for a postconviction
writ of habeas corpus. We dismiss the appeal.
      The clerk of this court wrote to Rice on August 17, 2020, and informed him
that it did not appear that the order from which he attempts to appeal is a final,
appealable order. We requested that Rice respond and show grounds to continue the
appeal. Rice filed a response in which he suggests that we should entertain the
appeal as the First Court of Appeals did in Artiga v. State, No. 01-16-00363-CR,
2016 WL 6599638, at *1 (Tex. App.—Houston [1st Dist.] Nov. 8, 2016, no pet.)
(mem. op., not designated for publication). We note that Artiga does not support
Rice’s position. In Artiga, the court held: “Because this appeal does not fall within
any exceptions to the general rule that appeals may be taken only from a final
judgment of conviction, we have no jurisdiction over the attempted appeal.” Artiga,
2016 WL 6499638 (citing Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App.
2008)).
      An appellate court has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction or as otherwise authorized by law.
Abbott, 271 S.W.3d at 696–97. An intermediate court of appeals is not vested with
jurisdiction to consider an appeal from an order denying a request for a free copy of
the trial record when such request is not presented in conjunction with a timely filed
appeal. Self v. State, 122 S.W.3d 294 (Tex. App.—Eastland 2003, no pet.); see
Yovanovitch v. State, No. 02-16-00039-CR, 2016 WL 1163749, at *1 (Tex. App.—
Fort Worth Mar. 24, 2016, no pet.) (mem. op., not designated for publication)
(stating that no statute vests this court with such jurisdiction); Hosea v. State, No. 01-
14-01017-CR, 2015 WL 831997, at *1 (Tex. App.—Houston [1st Dist.] Feb. 26,
2015, no pet.) (mem. op., not designated for publication) (“The denial of a motion
to obtain a free record is not an appealable order.” (quoting Poole v. State, No. 14-
14-00081-CR, 2014 WL 1268617, at *1 (Tex. App.—Houston [14th Dist.] Mar. 27,
2014, no pet.) (mem. op., not designated for publication) (same)). Rice’s request for
a free reporter’s record in this case was not presented in conjunction with a timely
filed appeal from his conviction. Consequently, we have no jurisdiction to entertain
this appeal.
                                            2
        Rice asks that, in the event this court determines the order to be unappealable,
we treat his notice of appeal as a notice of mandamus. We decline to do so as Rice’s
notice of appeal does not meet the requirements of a petition for writ of mandamus.
See TEX. R. APP. P. 52.
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


September 11, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3